DETAILED ACTION
1.         Claims 1-20, as originally filed on 09/28/2020, are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 09/28/2020 has been considered by the examiner. An initialed copy is attached.

Claim Objections
4.        Claim 17 is objected to because of the following informalities: 
Claim 17: It is suggested that the first two phrases in lines 4-5 be simplified to read “a first filler dispersed within the polymeric material”. Reciting in line 4 that the “first filler is a carbon-containing filler” is repetitive in view of the specific carbon components required by lines 6-7. The feature in lines 5-6 about the concentration would remain the same. Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4, 6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 6,644,722 B2; cited on Applicant’s IDS), in view of SHIN et al. (US 2017/0253717 A1; hereinafter referred to as “SHIN”).
As to independent claim 1, Cooper teaches a vehicle component (see col. 8, lines 12-15 & claim 9: molded article is an automotive cross car beam), comprising: a polymeric material (see col. 2, lines 3-10; col. 3, line 1 to col. 4, line 23: rigid support (a), e.g. rigid support 12 of cross beam 3 in FIG. 1, is fabricated from a thermoset plastic material or thermoplastic material); a first filler, wherein the first filler is a carbon-containing filler dispersed within the polymeric material (see col. 4, lines 23-20: carbon fibers); and a second filler (see col. 4, lines 23-20: thermoset plastic materials and/or thermoplastic materials may be reinforced with a material selected from glass fibers, carbon fibers, and mixtures thereof).
Regarding the carbon-containing filler being present at a concentration of at least about 20% by weight of the vehicle component, Cooper teaches that the reinforcement material, e.g. carbon fibers, is typically present in the thermoplastic materials of rigid support (a) in an amount of from 5 percent by weight to 60 percent by weight, based on the total weight of rigid support (a) (see col. 4, lines 24-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range (20% to 60% by weight) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the subject matter as a whole is obvious over the teachings of Cooper. Note that the present specification defines the term “about” at ¶ [0025].
Cooper fails to explicitly disclose that [1] the polymeric material is present at a concentration of at least about 35% by weight of the vehicle component and [2] that the second filler comprises a substrate (see spec. ¶ [0034]: silica/glass fibers) and carbon nanotubes (CNTs), wherein the CNTs extend from a surface of the substrate.
As to difference [1], Cooper teaches reinforcing fibers in an amount from 5% to 60% by weight (see col. 4, lines 24-39) and optional additives in an amount from 0.1% to 10% by weight (see col. 5, lines 5-19) based on the total weight of the plastic material of the rigid support. It follows that, by basic math, the amount of polymeric material would satisfy the claimed range. For example, if the molded article includes 50% fibers and 5% additive, then there would be 45% of polymeric material (100% - (50+5) %). Further, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the concentration of polymeric material in the vehicle component based on routine experimentation and the disclosure of Cooper.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to difference [2], SHIN, in analogous art of molded articles manufactured with conductive thermoplastic resins (see Abstract & para. 0065), teaches a conductive filler comprising glass fibers and carbon nanotubes (CNTs) extending from a surface of the glass fibers (see SHIN para. 0047-0050: CNT-modified glass fibers may have a structure in which CNTs are directly covalently bonded to surfaces of glass fibers). “CNT-modified glass fibers” correspond to the “second filler” required by claim 1.
Therefore, in view of the teaching of SHIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle component taught by Cooper by incorporating the CNT-modified glass fibers  taught by SHIN to arrive at the claimed invention because Cooper suggests that the glass fibers may have sizings on their surfaces to improve miscibility and/or adhesion to the plastics into which they are incorporated, as is known to the skilled artisan (see Cooper col. 4, lines 24-32). SHIN clearly teaches that CNT-modified glass fibers can be uniformly dispersed in a conductive thermoplastic resin composition (see SHIN para. 0048). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed second filler for the vehicle component/molded article with a reasonable expectation of success for improving electrical conductivity of the resin composition (see SHIN para. 0048), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 2, Cooper and SHIN teach the vehicle component of claim 1, but fail to explicitly disclose that the second filler is present at a concentration of between about 1% and about 15% by weight of the vehicle component. However, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the concentration of second filler in the vehicle component based on routine experimentation and the disclosures of Cooper and SHIN (for example, see SHIN para. 0060: the conductive fillers [CNT-modified glass fibers] may be present in an amount of about 0.1 to 10 parts by weight of the polycarbonate resin [not relative to the vehicle component itself]).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 4 and 6, Cooper and SHIN teach the vehicle component of claim 1, wherein the first filler comprises a carbon fiber (see Cooper col. 4, lines 24-27); claim 4, wherein the first filler comprises carbon fiber at a concentration of between about 20% by weight of the vehicle component and about 40% by weight of the vehicle component (see Cooper col. 4, lines 34-39: fibers in an amount of from 5% to 60%). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to claims 9-11, Cooper and SHIN teach the vehicle component of claim 1, but fail to explicitly disclose that the electrical conductivity of the vehicle component is about 10, 5 or 1 Siemens per centimeter (S/cm) or less. However, because Cooper and SHIN teach a vehicle component having the combination of elements required by claim 1, it follows that the vehicle component taught by the prior art would satisfy the electrical conductivity properties recited in instant claims 9-11. See MPEP 2112.01.
As to claim 12, Cooper and SHIN teach the vehicle component of claim 1, wherein the CNTs are single-walled carbon nanotubes (see SHIN para. 0056). 
Regarding claim 13, Cooper and SHIN disclose a first filler and second filler as defined by claim 1. Therefore, the first filler and second filler of Cooper and SHIN must have the ability to interconnect with one another to provide conductive pathways within the polymeric material, as recited in instant claim 13. If different results are achieved in the present invention, it must be due to limitations that are not currently claimed.
As to claims 14-16, Cooper and SHIN teach the vehicle component of claim 1, wherein the vehicle component is a cross-car beam (see Cooper col. 8, lines 13-16); claim 1, wherein the vehicle component is a surface layer molded upon a base layer (see Cooper col. 7, lines 14-56 and FIG. 4: rigid support 12 reads on “surface layer”, hollow thermoplastic duct 15 reads on “base layer”); claim 1, wherein the polymeric material is a polyamide material (see Cooper col. 4, lines 12-13).  
As to independent claim 17, Cooper teaches a vehicle component (see col. 8, lines 12-15 & claim 9: molded article is an automotive cross car beam), comprising: a polymeric material (see col. 2, lines 3-10; col. 3, line 1 to col. 4, line 23: rigid support (a), e.g. rigid support 12 of cross beam 3 in FIG. 1, is fabricated from a thermoset plastic material or thermoplastic material); a first filler, wherein the first filler is a carbon-containing filler dispersed within the polymeric material, wherein the first filler comprises a carbon-containing component chosen from at least one of graphite, graphene and carbon fiber (see col. 4, lines 23-20: carbon fibers); and a second filler (see col. 4, lines 23-20: thermoset plastic materials and/or thermoplastic materials may be reinforced with a material selected from glass fibers, carbon fibers, and mixtures thereof).
Regarding the carbon-containing filler being present at a concentration of at least about 20% by weight of the vehicle component, Cooper teaches that the reinforcement material, e.g. carbon fibers, is typically present in the thermoplastic materials of rigid support (a) in an amount of from 5 percent by weight to 60 percent by weight, based on the total weight of rigid support (a) (see col. 4, lines 24-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range (20% to 60% by weight) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the subject matter as a whole is obvious over the teachings of Cooper. Note that the present specification defines the term “about” at ¶ [0025].
Cooper fails to explicitly disclose that [1] the polymeric material is present at a concentration of at least about 35% by weight of the vehicle component; [2] that the second filler comprises a substrate (see spec. ¶ [0034]: silica/glass fibers) and carbon nanotubes (CNTs), wherein the CNTs extend from a surface of the substrate; and [3] that the second filler is present at a concentration of between about 1% and about 15% by weight of the vehicle component.
As to difference [1], Cooper teaches reinforcing fibers in an amount from 5% to 60% by weight (see col. 4, lines 24-39) and optional additives in an amount from 0.1% to 10% by weight (see col. 5, lines 5-19) based on the total weight of the plastic material of the rigid support. It follows that, by basic math, the amount of polymeric material would satisfy the claimed range. For example, if the molded article includes 50% fibers and 5% additive, then there would be 45% of polymeric material (100% - (50+5) %). Further, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the concentration of polymeric material in the vehicle component based on routine experimentation and the disclosure of Cooper.  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to difference [2], SHIN, in analogous art of molded articles manufactured with conductive thermoplastic resins (see Abstract & para. 0065), teaches a conductive filler comprising glass fibers and carbon nanotubes (CNTs) extending from a surface of the glass fibers (see SHIN para. 0047-0050: CNT-modified glass fibers may have a structure in which CNTs are directly covalently bonded to surfaces of glass fibers). “CNT-modified glass fibers” correspond to the “second filler” required by claim 17.
Therefore, in view of the teaching of SHIN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle component taught by Cooper by incorporating the CNT-modified glass fibers  taught by SHIN to arrive at the claimed invention because Cooper suggests that the glass fibers may have sizings on their surfaces to improve miscibility and/or adhesion to the plastics into which they are incorporated, as is known to the skilled artisan (see Cooper col. 4, lines 24-32). SHIN clearly teaches that CNT-modified glass fibers can be uniformly dispersed in a conductive thermoplastic resin composition (see SHIN para. 0048). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed second filler for the vehicle component/molded article with a reasonable expectation of success for improving electrical conductivity of the resin composition (see SHIN para. 0048), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [3], it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the concentration of second filler in the vehicle component based on routine experimentation and the disclosures of Cooper and SHIN (for example, see SHIN para. 0060: the conductive fillers [CNT-modified glass fibers] may be present in an amount of about 0.1 to 10 parts by weight of the polycarbonate resin).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 18, Cooper and SHIN teach the vehicle component of claim 17, but fail to explicitly disclose that the electrical conductivity of the vehicle component is about 1 Siemens per centimeter (S/cm) or less. However, because Cooper and SHIN teach a vehicle component having the combination of elements required by claim 17, it follows that the vehicle component taught by the prior art would satisfy the electrical conductivity properties recited in instant claim 18. See MPEP 2112.01.
As to claim 19, Cooper and SHIN teach the vehicle component of claim 1, wherein the first filler comprises a carbon fiber at a concentration of 40% by weight of the vehicle component (see Cooper col. 4, lines 24-39: carbon fibers in an amount of from 5% to 60%). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of the claims because it is obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to claim 20, Cooper and SHIN teach the vehicle component of claim 19, but fail to explicitly disclose that the second filler is present at a concentration of about 2% by weight of the vehicle component. However, it is noted that one of ordinary skill in the art would discover the optimum or workable ranges for the concentration of second filler in the vehicle component based on routine experimentation and the disclosures of Cooper and SHIN (for example, see SHIN para. 0060: the conductive fillers [CNT-modified glass fibers] may be present in an amount of about 0.1 to 10 parts by weight of the polycarbonate resin).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.

7.        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 6,644,722 B2), in view of SHIN (US 2017/0253717 A1), as applied to claim 1 above, further in view of Mortensen ((2007). Concise Encyclopedia of Composite Materials (2nd Edition) - Glass Fibers. (pp. 415-419). Elsevier. Retrieved online fromhttps://app.knovel.com/hotlink/pdf/id:kt00U06CS1/concise-encyclopedia/glass-fibers; a PDF copy that includes the book title pages is attached).
	Cooper and SHIN teach the vehicle component of claim 1 as described above and that the substrate of the second filler is glass fibers, but fails to explicitly disclose that the glass fibers/substrate contains silica.
	However, Mortensen clearly teaches that most glass fibers are silica based and commonly used for reinforcement of thermosetting and thermoplastic polymers (see pgs. 415-419; two relevant sections are reproduced below).

    PNG
    media_image1.png
    279
    375
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    336
    385
    media_image2.png
    Greyscale

Therefore, in view of the teaching of Mortensen, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the second filler (glass fibers taught by SHIN para. 0048) would contain silica, as required by claim 3. Thus, the subject matter in claim 3 as a whole is obvious over the teachings of Cooper, SHIN and Mortensen.

8.        Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 6,644,722 B2), in view of SHIN (US 2017/0253717 A1), as applied to claim 1 above, further in view of Bahr et al. (US 2007/0216067 A1).
Cooper and SHIN teach the vehicle component of claim 4 as described above in segment 6 of this Office Action, but fail to explicitly disclose that the first filler comprises graphene at a concentration of between about 0.10% by weight of the vehicle component and about 1.0% by weight of the vehicle component [claim 5]; that the first filler comprises graphite at a concentration of between 10% by weight of the vehicle component and 30% by weight of the vehicle component [claim 7] and that the graphite is a high aspect ratio graphite [claim 8].  
	However, Bahr, in analogous art of conductive molded products containing carbon-based fillers (see Abstract, para. 0019, 0038, 0040), teaches a first filler comprising graphene (see para. 0014, 00370051); a first filler comprises graphite (see para. 0014, 0037, 0051); and that the graphite is a high aspect ratio graphite (see para. 0005-0006 & 0049: graphite is a high aspect ratio filler).
Therefore, in view of the teaching of Bahr, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicle component taught by Cooper and SHIN by incorporating a first filler of graphene and/or graphite as taught by Bahr to arrive at the claimed invention because Cooper suggests that the thermoplastic materials may be reinforced with a material selected from carbon fibers (see Cooper col. 4, lines 24-29). Bahr clearly teaches that carbon fibers, graphene, and graphite are all known carbon-based fillers for polymer composites (see Bahr para. 0014 & 0051). Obviousness is supported by KSR rationale (B): simple substitution of one known element for another to obtain predictable results (e.g. replace carbon fibers with graphene and/or graphite). See MPEP 2141 III. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed graphene and graphite as first fillers in the claimed vehicle component with a reasonable expectation of success for preparing molded objects (see para. 0021), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
Regarding the concentrations recited in claims 5 and 7, Cooper teaches that a reinforcement material, e.g. carbon fibers, is typically present in the thermoplastic materials of rigid support (a) in an amount of from 5 percent by weight to 60 percent by weight, based on the total weight of rigid support (a) (see col. 4, lines 24-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05. Thus, the subject matter of claims 5 and 7 as a whole is obvious over the teachings of Cooper, in view of SHIN and Bahr. Note that the present specification defines the term “about” at ¶ [0025].


Examiner’s Note
9.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        October 8, 2022